Citation Nr: 0728781	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-38 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Evaluation of coronary artery disease, status post 
myocardial infarction, rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 8, 
2004, for coronary artery disease, status post myocardial 
infarction, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1957 to June 
1960.  He served in the Army National Guard and had a 
myocardial infarction during inactive duty training in March 
1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to an effective date earlier than 
October 8, 2004, for coronary artery disease, status post 
myocardial infarction, rated as 10 percent disabling is the 
subject of the remand following this decision.  This issue is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant's coronary artery disease, status post 
myocardial infarction, is manifested by complaints of 
shortness of breath, with objective findings for normal right 
and left ventricular systolic function, with an estimate 
workload of 7 to 9 METs, and echocardiogram findings for 
moderately dilated left atrium.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability 
rating for coronary artery disease are met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant pursuant to the VCAA 
must be provided "at the time" that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
January 2006 essentially complied with statutory notice 
requirements as outlined above, except as to the effective 
date element of the claim.  Such an error has the natural 
effect of producing prejudice.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  Therefore, remand to cure 
this procedural defect is necessary and discussed in the 
remand portion of this decision.

VA has satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination in November 2004 and 
the opportunity to appear for a hearing.  The appellant 
exercised his right to have a hearing and testified at a 
hearing before the undersigned in June 2007.  At that time, 
he submitted private cardiac evaluation dated May 2007 along 
with a waiver of consideration by the agency of original 
jurisdiction.  We find that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Evaluation of Heart Condition

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2006).

This appeal arises from an initial evaluation.  The RO 
assigned a 10 percent disability evaluation for coronary 
artery disease status post myocardial infarction under 38 
C.F.R. § 4.104, DC 7005.  The rating criteria for DC 7005 are 
as follows.

A rating of 10 percent may be assigned for 
workload greater than 7 metabolic equivalents 
(METs) but not greater than 10 results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, or 
continuous medication required.

A rating of 30 percent may be assigned for 
workload greater than 5 METS but not greater than 
7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.

A rating of 60 percent may be assigned for more 
than one episode of acute congestive heart failure 
in the past year; or, workload of greater than 3 
METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A rating of 100 percent may be assigned for 
chronic congestive heart failure; or, workload of 
3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent.


The evidence of record shows that the appellant sustained a 
myocardial infarction in March 1988 during inactive duty 
training.  He underwent coronary artery bypass surgery in 
March 1988.  An August 1988 letter from his private 
physician, J.L. M.D., reflects that the appellant was able to 
perform 9 METS of work after his surgery based on a stress 
test dated May 1988.

The appellant filed an application for service connection for 
heart disability in October 2004.  VA awarded service 
connection for coronary artery disease status post myocardial 
infarction, effective from October 2004.

On VA examination in November 2004, the appellant reported 
that he was "booted out" of the Army National Guard in 
November1991 because he could not fly due to his heart 
problem and because he could not perform due to back 
problems.  It was noted that the appellant had limited 
activities due to orthopedic issues, including herniated 
discs and knee problems.  It was further noted that the 
appellant had injured his shoulder recently when he was 
trying lift/haul a dead deer.  Recent physical activities 
were hunting and fishing.  The appellant denied chest pain, 
shortness of breath, irregular heart beats, and 
hospitalization since 1988.  He reported an August 2004 
syncopal episode (feeling like he was going to pass out) 
wherein he went to the emergency room and was diagnosed with 
elevated blood pressure.  Clinical findings reflect no acute 
distress, blood pressure of 150/80, and regular rate and 
heart rhythm.  There was no pretibial edema or cyanosis.  The 
examiner opined that the appellant's activities did not 
appear limited by his cardiac condition and that "he has had 
no further symptomatology of angina since 1988."  The 
examiner concluded that the appellant was "currently 
asymptomatic from a cardiac standpoint with no known new 
cardiac events since 1988."  The examiner noted that "he 
has been able to tolerate activities such as hunting and 
lifting items as heavy as a deer" and estimated a workload 
of 7 to 9 METS.

In June 2005, VA received private treatment records dated 
July 1994 to January 2005.  These records show treatment for 
orthopedic problems.  There are no cardiac complaints or 
abnormal cardiac findings.

A note dated June 2005 from the appellant's dentist reflects 
that the appellant had a syncopal episode during oral surgery 
a couple days earlier.

A VA outpatient treatment note dated May 2005 reflects that 
this was a yearly exam and that there were no changes in his 
history.  Shoulder problems were noted.  On review of the 
heart, there was regular sinus rhythm, 70 beats per minute, 
and no murmurs, rubs, gallops, or heaves.  The chest was 
clear to auscultation and there were no rales, rhonchi, or 
wheezes.  The extremities showed no peripheral cyanosis or 
edema.  An August 2005 note shows an impression for "doing 
well."  The heart had regular sinus rhythm, 80 beats per 
minute, and no murmurs, rubs, or gallops.  The chest was 
clear to auscultation and there were no rales or rhonchi.

A VA outpatient treatment note dated January 2006 reflects 
that the appellant was seen for complaints of chest pain.  
The impression was chest pain, unknown etiology.  Myocardial 
infarction ruled out.  The appellant stated he would follow-
up with his private physician.

In March 2006, VA received private records dated February 
2006.  On February 3, 2006, the appellant presented for 
evaluation of chest pain and coronary artery disease.  It was 
noted that the appellant felt "restricted due to back pain 
secondary to vertebral fracture.  He is very sedentary doing 
only minimal household activities and walking (specific 
activity scale 2-5 METS)."  The appellant reported symptoms 
of chest pain for past year described as chest tightness, and 
shortness of breath with climbing one flight of stairs for 
past year.  There were no signs of orthopnea, paroxysmal 
nocturnal dyspnea, cough, or ankle swelling.  The appellant 
denied syncope or palpitations.  Medications included 
nitroglycerin and Norvasc.  Clinical findings reflect normal 
S1 and S2, S4 but no S3, and soft apical systolic murmur.  
Carotid upstrokes and volume were symmetrical and normal.  No 
bruits were found.  A January 2006 x-ray showed cardiomegaly.  
An EKG revealed normal sinus rhythm at 63 beats per minute, 
left atrial enlargement, with prior interior wall myocardial 
infarct, and ST-T abnormalities.

The evaluation report dated February 3, 2006, reflects an 
impression for chest pain, coronary artery disease status 
post bypass surgery abnormal EKG, hypertensive heart disease, 
murmur, and hyperlipidemia.  The complaints of chest pain 
were described as having "non-anginal features" requiring 
symptomatic therapy and follow-up treadmill test.  With 
respect to coronary artery disease, it was noted that the 
"Chief effort limiting symptom is low back pain, not a 
cardiovascular complaint," and he was to take a combination 
beta blocker and other therapy in light of the documented 
severe coronary artery disease.  Regarding the abnormal EKG, 
it was noted that there was a left atrial conduction 
disturbance and subtle conduction abnormality suspected as 
related to hypertensive heart disease.  As for hypertensive 
heart disease, it was noted that there was evidence of 
cardiomegaly without clear signs or symptoms of congestion.  
Further cardiac diagnostic testing was requested.

A February 8, 2006, resting 1st pass nuclear ventriculogram 
showed normal right and left ventricular function, and 
pulmonary venous pressure at rest was estimated to be in the 
normal range.

A February 6 and 8, 2006, stress study was attempted.  The 
appellant completed 3 minutes "and had to stop due to back 
and leg pain."  The maximum workload attained was 5.9 METS.  
There was no chest pan or anginal type discomfort during this 
initial exercise attempt.  It was noted that ventricular 
systolic function appeared normal.  The conclusion reflects 
"Reduced exercise tolerance limited by back pain and leg 
pain."

An echocardiography report dated February 15, 2006, showed 
normal left ventricular size, wall thickness and resting 
systolic function, moderately dilated left atrium with 
Doppler evidence of an impairment of left ventricular 
diastolic relaxation, aortic valvular sclerosis without 
stenosis, and mild mitral annular calcification with trace 
insufficiency.  

On follow-up evaluation in February 28, 2006, the appellant 
reported low level activities "without chest pain or 
dyspnea, but now reports having had intermittent palpitations 
for some time (though he denied this 2/03/06)."  
Echocardiogram results were reviewed.  It was noted that 
there was a left ventricular ejection fraction of 64.7 
percent

In a February 2006 letter, the appellant's spouse reported 
that the appellant could no longer hunt, fish, or golf, and 
that he could barely help carry in groceries without becoming 
short of breath.  She stated that he had symptoms of pain, 
shortness of breath, and dizzy spells.  She further stated 
that she had to pick him up on two occasions after he became 
dizzy in the recent past.

At his personal hearing in June 2007, the appellant submitted 
a private cardiac evaluation dated May 2007.  The impression 
was that the appellant was "remains free from any chest pain 
or other symptoms of ongoing myocardial ischemia.  Blood 
pressure was noted as well controlled and he was "free of 
any signs or symptoms of congestion on examination today with 
JVD at the sternal angle, clear lung fields, and no lower 
extremity edema."  An EKG showed sinus bradycardia at 52 
beats per minute with left atrial enlargement, and ST-T wave 
abnormalities, but no signs or symptoms of bradyarrhythma.  
No auscultatory changes were noted.

The appellant testified in June 2007 that the severity of his 
symptoms has not been accurately recorded.  He reported 
symptoms heavy breathing and dizziness, indicating that he 
can only walk about a hundred yard without stopping.  He 
denied chest pain.
Analysis

The Board has carefully considered all the evidence 
assembled.  In weighing the appellant's statements, his 
spouse's statement, private medical records, and report of VA 
examination dated November 2004, the Board concludes that the 
criteria for a 30 percent evaluation for coronary artery 
disease status post myocardial infarction are met based on 
findings for moderately dilated left atrium on echocardiogram 
in February 2006.

However, the criteria for an evaluation in excess of 30 
percent are not met.  On VA examination in November 2004, the 
appellant's estimated workload was 7 to 9 METs based on the 
reported history provided by the appellant.  Additionally, 
the appellant was able to attain a workload of 5.9 METs on 
private stress testing in February 2006.  The Board notes 
that the February 2006 stress test was stopped due to back 
and leg pain rather than cardiac symptomatology.  A workload 
of 5 or less METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope is not shown.

The Board notes that, in February 2006, there was a report of 
2 to 5 METs.  However, this was not a report of the cardiac 
limitation.  Rather, in its context, it was a report of the 
appellant's overall sedentary activity level.  As such, this 
evidence has limited probative value in establishing the 
actual degree of cardiac impairment.  Far more probative are 
the clinical findings in the February 2006 medical report and 
the estimated workload reported on VA examination in November 
2004.

Additionally, in weighing the evidence of record, the Board 
observes that, while the record shows complaints of shortness 
of breath and chest pain, significant diagnostic testing was 
performed by the appellant's private physicians, which shows 
no findings ventricular systolic dysfunction or congestive 
heart failure.  Further, the appellant was noted to have very 
sedentary lifestyle and his chest pain was described as 
having non-anginal features.

Based on the evidence above, the Board finds that the 
appellant's symptoms more closely approximated the criteria 
for the current 30 percent rating.  Accordingly, an 
evaluation of 30 percent is warranted for the appellant's 
heart disability and no more at this time.  The Board finds a 
uniform evaluation is warranted.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 30 percent evaluation for coronary artery disease, status 
post myocardial infarction, is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

Initially, the Board observes that VCAA compliant notice 
regarding the effective date element of the appellant's claim 
has not been provided.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Also, the Board notes that the 
appellant's testimony and the record are sufficient to raise 
the issue of entitlement to an earlier effective date of the 
grant of compensation.

The record shows that the appellant had a myocardial 
infarction in 1988 and was separated from service in the 
1990's.  At that time, service connection could not be 
established for a myocardial infarction based on inactive 
duty training.  Since then, the law has change and service 
connection for a myocardial infarction incurred during 
inactive duty training may be granted.

Under 38 C.F.R. § 3.114(a)(3), VA may assign an effective 
date one year earlier than the date of the claim if benefits 
were granted "pursuant to a liberalizing law."  The 
regulation, and its enabling statute, 38 U.S.C.A. § 5110(g), 
require two specific findings:  A finding that a liberalizing 
law or administrative issue was implemented, as well as a 
determination that the ultimate grant of benefits was 
"pursuant to" such a favorable change in the law.  See 
Brown v. Nicholson, No. 04-0418 (U.S. Vet.App. May 31, 2007).  
The record shows that the agency of original jurisdiction has 
not considered the law governing a liberalizing law or VA 
issue.

Accordingly, the case is REMANDED for the following action:

The RO should provide the appellant with 
notice of the laws and regulations 
governing the effective date of the grant 
of compensation.  Thereafter, the RO 
should adjudicate the issue of 
entitlement to an effective date earlier 
than October 8, 2004, for coronary artery 
disease, status post myocardial 
infarction, rated as 30 percent disabling 
with consideration of the 38 U.S.C.A 
§ 5110(g).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


